Citation Nr: 0940759	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  02-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES
1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Attorney




INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a December 2000 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Louisville, Kentucky in 
which the RO granted service connection for PTSD and assigned 
a 30 percent disability evaluation effective February 3, 
2000.  The appellant, who served on active duty from May 1966 
to May 1968, appealed the assigned disability rating to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board issued a decision in February 2005 in which it 
granted the appellant an increased disability rating of 50 
percent for his service-connected PTSD, but no more, for the 
appeal period.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
("CAVC" or "Court").  In a November 2008 order, the Court 
remanded the Board's February 2005 decision in light of a 
Joint Motion for Partial Remand ("Joint Motion") submitted 
by the parties. See February 2007 CAVC memorandum decision 
(CAVC remanded appeal to the Board for the purpose of ruling 
on a motion for reconsideration submitted by the appellant); 
June 2007 BVA denial of motion for reconsideration; October 
2008 Joint Motion for Partial Remand; November 2008 CAVC 
order.  The case has since been returned to the Board for 
further review.  

After reviewing the instructions set forth in the October 
2008 Joint Motion for Partial Remand in conjunction with a 
statement recently submitted by the appellant's attorney that 
notified the Board of outstanding VA treatment records and 
private medical records pertinent to the issue on appeal (See 
September 2009 letter from the appellant's attorney, with 
attachment), the Board finds that additional development of 
the appellant's appeal is necessary.  As such, this appeal is 
REMANDED to the Department of Veterans Affairs Regional 
Office.  The RO will contact the appellant and inform him 
that further action is required on his part.  



REMAND

A review of the record with respect to the appellant's claim 
of entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder ("PTSD") 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board initially observes that VA's 
General Counsel and the appellant argued in the October 2008 
Joint Motion referenced above that the Board failed to 
provide adequate reasons and bases with respect to VA's 
compliance with the Veterans Claims Assistance Act of 2000 
("VCAA") in terms of assisting the appellant in obtaining 
evidence necessary to substantiate his increased rating PTSD 
claim. October 2008 Joint Motion for Partial Remand, pgs. 1-
3.  Specifically, the parties argued that the Board failed to 
adequately explain how VA satisfied its duty to assist with 
respect to determining that the medical evidence of record 
was sufficient to adjudicate the appellant's increased rating 
claim; and whether the appellant should have been afforded a 
more recent VA examination in light of lay statements 
indicating that the appellant's PTSD symptomatology may have 
undergone a significant change after his last VA examination 
in September 2001. Id.  The parties also argued that the 
Board failed to address whether "staged ratings" were 
warranted in this case. Id.; Fenderson v. West, 12 Vet. App. 
119 (1999).  
 
In its November 2008 order, the Court granted the parties' 
Joint Motion for Partial Remand and ordered that the Board 
comply with the instructions set forth therein.  In light of 
the instructions set forth in the October 2008 Joint Motion 
for Partial Remand, a September 2009 letter from the 
appellant's attorney which placed the Board on notice of 
outstanding VA and private medical records that need to be 
associated with the claims file and a letter from the 
appellant in which the appellant indicated a desire for his 
appeal to be remanded to the RO for consideration of the 
above-referenced medical records (See September 2009 letter 
from appellant's attorney, with attachment), the Board finds 
that this case should be remanded to allow the RO for the 
purpose of obtaining outstanding treatment records, to afford 
the appellant a more recent VA examination in order to 
accurately assess the severity of his service-connected PTSD 
and to allow the RO to readjudicate the appellant's claim 
based on the newly submitted evidence. Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir 2003).

Finally, the Board notes that attached to the September 2009 
attorney's statement referenced above is a copy of the 
appellant's application for compensation based on 
unemployability due to service-connected disability (TDIU), 
dated August 23, 2008.  See September 2009 letter from the 
appellant's attorney, with attachment.  The Veteran's 
attorney asserted that the record demonstrates that the 
Veteran's PTSD renders him unemployable which requires VA to 
consider his entitlement to a TDIU on this basis.  In this 
regard, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court essentially stated that a request for 
total disability rating, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability as part of a claim for 
increased compensation.  Id. at 453-54.  As such, the issue 
is properly before the Board and should be adjudicated by the 
RO on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's PTSD increased 
rating claim, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO should specifically afford the 
appellant and his representative the 
opportunity to submit additional argument 
and evidence and to request a hearing on 
the claim for a total disability rating 
for compensation based on individual 
unemployability.  

2.  The RO should contact the VA Medical 
Center in Louisville, Kentucky in an 
effort to determine whether the 
appellant has any outstanding medical 
treatment records located at that 
facility that have not been associated 
with the claims file.  If such records 
are located, the RO should obtain them. 
See September 2009 letter from 
appellant's attorney, with attachment. 

3.  The RO should contact the appellant 
and request that he provide a medical 
authorization for medical records 
pertaining to his treatment at the 
Louisville, Kentucky Vet Center, as well 
as authorizations for any additional 
outstanding treatment records pertaining 
to his claim of entitlement to an 
increased rating for his service-
connected PTSD not already contained 
within the claims file.  After obtaining 
the authorization(s), the RO should 
attempt to associate these medical 
records with the claims file.  The 
appellant should also be informed, in 
the alternative, that he may obtain 
these records himself and submit them to 
the RO.  

4.  The RO should afford the appellant a 
VA examination in order to assess the 
current severity of his PTSD; and to 
also obtain a medical opinion as to 
whether the appellant's PTSD 
symptomatology has worsened in severity 
since his September 2001 VA 
examination.  The appellant's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that 
the claims file (to include the 
appellant's post-September 2001 
statements of record, the lay 
statements of record, VA medical 
records and private medical records) 
was in fact made available for review 
in conjunction with the examination.  
The examination report should include a 
description of the appellant's 
symptoms, clinical findings and 
associated social and industrial 
impairment that has been and is 
attributed to his service-connected 
PTSD.  In providing the requested 
medical opinions, the examiner should 
provide medical findings in terms 
consistent with the current criteria 
for rating mental disorders under 
38 C.F.R. § 4.130, Diagnostic 
Code 9411, should assign a Global 
Assessment of Functioning score, and 
should explain the meaning of the 
numerical score assigned to the 
appellant's PTSD.  All findings should 
be reported in detail accompanied by a 
complete rationale.  The examiner 
should ensure that all testing deemed 
necessary is accomplished, to include 
consideration of a social and 
industrial field survey to assess the 
appellant's employment history, 
educational background, and day-to-day 
functioning if the examiner deems such 
additional examination necessary 
following his or her own examination of 
the appellant and review of the 
pertinent evidence of record.  

5.  After the above is completed, 
readjudicate the claim for an increased 
rating for PTSD and adjudicate the claim 
for a total disability rating for 
compensation based on individual 
unemployability (TDIU). 

If either the increased schedular rating 
or the TDIU is not granted, the 
appellant and his attorney should be 
furnished a Supplemental Statement of 
the Case (SSOC) on these issues.  The 
SSOC should include a citation to 38 
C.F.R. §§ 3.340, 3.341, and 4.16 and a 
discussion of how those regulations 
affects VA's decision with regard to a 
TDIU.  The RO should allow appropriate 
time for the appellant or his 
representative to respond to the SSOC 
and then return the matter to the Board 
for further review.  

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

